Exhibit 10.1

FORM OF CVR PARTNERS, LP

LONG-TERM INCENTIVE PLAN

EMPLOYEE PHANTOM UNIT AGREEMENT

THIS AGREEMENT (this “Agreement”), made as of the      day of             ,
20     (the “Grant Date”), between CVR Partners, LP, a Delaware limited
partnership (the “Partnership”), and the individual grantee designated on the
signature page hereof (the “Grantee”).

WHEREAS, the board of directors of CVR GP, LLC, a Delaware limited liability
company (the “General Partner”), has adopted the CVR Partners, LP Long-Term
Incentive Plan (the “Plan”) in order to provide an additional incentive to
certain of the Partnership’s and its Subsidiaries’ and Parents’ employees,
officers, consultants and directors; and

WHEREAS, the Committee responsible for administration of the Plan has authorized
the grant of Phantom Units to the Grantee as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Grant of Phantom Units.

1.1 The Partnership hereby grants to the Grantee, and the Grantee hereby accepts
from the Partnership,              Phantom Units on the terms and conditions set
forth in this Agreement. Subject to the terms of this Agreement, each Phantom
Unit represents the right of the Grantee to receive, if such Phantom Unit
becomes vested, one (1) Unit on the date specified in Section 4. The issuance of
Units upon vesting shall be subject to the Grantee’s prior execution of and
becoming a party to the Agreement of Limited Partnership of CVR Partners, LP, as
may be amended from time to time, and as in effect at the time of such issuance.
Further, any Units delivered to the Grantee in respect of the Phantom Units
shall remain subject to the unit retention guidelines included in the Corporate
Governance Guidelines of the Partnership, as in effect on the date of the award.

1.2 This Agreement shall be construed in accordance with and consistent with,
and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

  2. Vesting Date.

The Phantom Units shall vest, with respect to thirty-three and one-third percent
(33 – 1/3%) of the total number of Phantom Units granted hereunder, on each of
the first three anniversaries of the Grant Date (each such date, a “Vesting
Date”), provided the Grantee continues to serve as an employee of the
Partnership or its Subsidiaries or Parents on the applicable Vesting Date.



--------------------------------------------------------------------------------

  3. Termination of Employment.

(a) In the event of the Grantee’s termination of employment with the Partnership
or one of its Subsidiaries or Parents prior to any Vesting Date by reason of his
or her death, Disability or Retirement, any Phantom Units that have not vested
shall become immediately vested.

(b) If (i) if the Grantee’s employment is terminated by the Partnership or one
of its Subsidiaries or Parents other than for Cause or Disability at any time on
or following the date the Grantee attains age 60, (ii) the Grantee’s employment
is terminated by the Partnership or one of its Subsidiaries or Parents other
than for Cause or Disability within the one (1) year period following a Change
in Control, (iii) the Grantee resigns from employment with the Partnership or
one of its Subsidiaries or Parents for Good Reason within the one (1) year
period following a Change in Control or (iv) the Grantee’s termination or
resignation is a Change in Control Related Termination (as defined in the
employment agreement between the Grantee and the General Partner), then any
Phantom Units that have not vested shall become immediately vested.

(c) Any Phantom Units that do not become vested in connection with the Grantee’s
termination of employment in accordance with Sections 3(a) or (b) of this
Agreement shall be forfeited immediately upon the Grantee’s termination of
employment.

(d) To the extent any payments provided for under this Agreement are treated as
“nonqualified deferred compensation” subject to Section 409A of the Code,
(i) this Agreement shall be interpreted, construed and operated in accordance
with Section 409A of the Code and the Treasury regulations and other guidance
issued thereunder, (ii) if on the date of the Grantee’s separation from service
(as defined in Treasury Regulation §1.409A-1(h)) with the Partnership or its
Subsidiaries or Parents the Grantee is a specified employee (as defined
Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
the Grantee at any time prior to the earlier of (A) the expiration of the six
(6) month period following the Grantee’s separation from service or (B) the
Executive’s death, and any such amounts deferred during such applicable period
shall instead be paid in a lump sum to the Grantee (or, if applicable, to the
Grantee’s estate) on the first payroll payment date following expiration of such
six (6) month period or, if applicable, the Grantee’s death, and (iii) for
purposes of conforming this Agreement to Section 409A of the Code, any reference
to termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation §1.409A-1(h).

 

  4. Payment Date.

Within thirty (30) days following (i) each Vesting Date, or (ii) if, prior to
any Vesting Date, the Grantee’s termination of employment with the Partnership
or its Subsidiaries or Parents under circumstances described in Section 3(a) or
(b), the date of such termination of employment, the Partnership will deliver to
the Grantee the Units underlying the Phantom Units that become vested pursuant
to Section 2 or 3 of this Agreement.

 

2



--------------------------------------------------------------------------------

  5. Non-transferability.

The Phantom Units may not be sold, transferred or otherwise disposed of and may
not be pledged or otherwise hypothecated.

 

  6. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Partnership or any of its Subsidiaries or Parents, nor shall this Agreement
or the Plan interfere in any way with the right of the Partnership and its
Subsidiaries and Parents to terminate the Grantee’s employment therewith at any
time.

 

  7. Withholding of Taxes.

The Grantee shall pay to the Partnership, or the Partnership and the Grantee
shall agree on such other arrangements necessary for the Grantee to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting of the Phantom Units and
delivery of the Units. The Partnership shall have the right to deduct from any
payment of cash to the Grantee any amount equal to the Withholding Taxes in
satisfaction of the Grantee’s obligation to pay Withholding Taxes.
Notwithstanding the foregoing, at the Grantee’s election, the Partnership shall
withhold delivery of a number of Units with a Fair Market Value as of the
vesting date equal to the Withholding Taxes in satisfaction of the Grantee’s
obligations hereunder.

 

  8. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

  9. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

  10. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

3



--------------------------------------------------------------------------------

  11. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  12. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Partnership. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and conclusive
upon the Grantee’s beneficiaries, heirs, executors, administrators, successors
and legal representatives.

 

  13. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Partnership for all
purposes.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CVR PARTNERS, LP

By: CVR GP, LLC, its general partner

    GRANTEE           By:     Name: Title:    